DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to the terminal disclaimer filed 7/7/2022, the double patenting rejection has been withdrawn.  Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.  The applicant argues that Kabansky does not teach a target step coverage based on a ratio and performing the deposition cycle a set number of times based on the ratio.  However, Kabansky teaches the following:
[0033] Returning to FIG. 2, the deposited mask build-up material is then treated to increase directionality. Block 203. Increasing directionality may increase the aspect ratio of the mask build-up material. In some embodiments, the mask build-up material is no more than a few nanometers thick on the sidewalls of the patterned hard mask. Directionality may also be characterized in terms of top:bottom step coverage or top:sidewall step coverage. In FIG. 3d, for example, 320 indicates a top thickness, 322 indicates a bottom thickness, and 324 indicates a sidewall thickness. Step coverage is the ratio of two thicknesses, e.g., top:bottom step coverage or top:sidewall step coverage. In measuring sidewall thickness, a thickness at the mid-point of the feature depth may be used. In some embodiments, the treatment operation increases top:bottom or top:sidewall step coverage. In some embodiments, block 203 also modifies a material property (e.g., density, chemical composition, or etch resistivity) of the deposited material.
[0034] Operation 203 can involve exposing the mask build-up material to plasma species that have high mobility and that can etch the mask build-up material. The plasma species may chemically etch the mask build-up material selectively with respect to the material to be etched and/or with respect to that hard mask. In some embodiments, the reaction products of the chemical etch are re-deposited as build-up material on the upper part of the patterned hard mask features.
[0039] In FIG. 3b, the treatment plasma includes H* atoms 308, N ions 309, and Ar ions 310. These may travel deep into the holes 313 and etch build-up material 312 from the sidewalls 307 and bottoms 311 of the features. Some of the etched build-up material may re-deposit at the tops 305 of the features. Various product species 315 may form and lead to re-deposition or leave as a byproduct. Examples of product species can include SiCl.sub.xH.sub.y species, Si.sub.xH.sub.y, and N.sub.xH.sub.y species. In this manner, directionality of the mask build-up material to the top of the patterned hard mask features over the sidewalls and bottoms is improved. Returning to FIG. 2, blocks 201 and 203 may be repeated one or more times to attain the desired aspect ratio. Block 201 may be performed only long enough to deposit no more than a thin layer of mask build-up material on the sidewalls and bottoms of the features such that it can be removed in block 203. Example top thicknesses per cycle may range from 10 Å to 500 Å, or 10 Å to 100 Å. FIG. 3c shows a schematic example of the patterned hard mask and the mask build-up material in an Nth and (N+1)th cycles.
Further, Kabansky shows in Figures 3a-3d what the target step coverage may look like at certain points during repetition of the deposition cycles, and performs them a set number of times as evidence by the n and n+1 cycles that are present.  Therefore, this rejection is maintained.  It is noted that the ratio is not defined via sidewall coverage in particular areas, just in broad terms such as “lower” and “upper” that can be seen in the Kabansky figures.
Due to amendments, the Li rejection is modified as set forth below.  New grounds of rejection are due to amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation of “setting a set number of times” but does not define the what the “times” consists of until later in the claim.  The claim would not be indefinite if the paragraphs/sections were reversed, but as it is written now it is confusing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabansky et al. (US 2017/0178899 A1)
As to claim 1, Kabansky et al. teaches a film forming method for forming a silicon film having certain step coverage on a substrate having a recess in a surface of the substrate, the film forming method comprising (abstract, para 0030 – silicon oxide film, for example) : forming a silicon film such that a film thickness on an upper portion of a side wall of the recess is thicker than a film thickness on a lower portion of the side wall of the recess by supplying a silicon-containing gas to the substrate (as shown in Figure 1A); and etching a portion of the silicon film conformally by supplying an etching gas to the substrate (Figure 2A), wherein the act of forming the silicon film and the act of etching the portion of the silicon film are performed a number of times (para 0040) depending on the step coverage.  As to the predetermined ratio and number of times, Kabansky teaches the following:
[0033] Returning to FIG. 2, the deposited mask build-up material is then treated to increase directionality. Block 203. Increasing directionality may increase the aspect ratio of the mask build-up material. In some embodiments, the mask build-up material is no more than a few nanometers thick on the sidewalls of the patterned hard mask. Directionality may also be characterized in terms of top:bottom step coverage or top:sidewall step coverage. In FIG. 3d, for example, 320 indicates a top thickness, 322 indicates a bottom thickness, and 324 indicates a sidewall thickness. Step coverage is the ratio of two thicknesses, e.g., top:bottom step coverage or top:sidewall step coverage. In measuring sidewall thickness, a thickness at the mid-point of the feature depth may be used. In some embodiments, the treatment operation increases top:bottom or top:sidewall step coverage. In some embodiments, block 203 also modifies a material property (e.g., density, chemical composition, or etch resistivity) of the deposited material.
[0034] Operation 203 can involve exposing the mask build-up material to plasma species that have high mobility and that can etch the mask build-up material. The plasma species may chemically etch the mask build-up material selectively with respect to the material to be etched and/or with respect to that hard mask. In some embodiments, the reaction products of the chemical etch are re-deposited as build-up material on the upper part of the patterned hard mask features.
[0039] In FIG. 3b, the treatment plasma includes H* atoms 308, N ions 309, and Ar ions 310. These may travel deep into the holes 313 and etch build-up material 312 from the sidewalls 307 and bottoms 311 of the features. Some of the etched build-up material may re-deposit at the tops 305 of the features. Various product species 315 may form and lead to re-deposition or leave as a byproduct. Examples of product species can include SiCl.sub.xH.sub.y species, Si.sub.xH.sub.y, and N.sub.xH.sub.y species. In this manner, directionality of the mask build-up material to the top of the patterned hard mask features over the sidewalls and bottoms is improved. Returning to FIG. 2, blocks 201 and 203 may be repeated one or more times to attain the desired aspect ratio. Block 201 may be performed only long enough to deposit no more than a thin layer of mask build-up material on the sidewalls and bottoms of the features such that it can be removed in block 203. Example top thicknesses per cycle may range from 10 Å to 500 Å, or 10 Å to 100 Å. FIG. 3c shows a schematic example of the patterned hard mask and the mask build-up material in an Nth and (N+1)th cycles.
Further, Kabansky shows in Figures 3a-3d what the target step coverage may look like at certain points during repetition of the deposition cycles, and performs them a set number of times as evidence by the n and n+1 cycles that are present.
As to claim 2, the recess is not clogged as shown in Figure 1A.
As to claim 3, etching occurs to remove the overhang, not the entire film in paras 0030-0040.
As to claim 8, the recess is a trench or hole as shown in the Figures.
As to claim 9, the silicon deposition is performed in sequence as described in para 0040.
As to claims 11-12, the deposition conditions/deposition of the silicon film is modified every cycle or every so often, including the last deposition cycle, in paras 0040-0042.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0207580 A1)
As to claim 1, Li et al. teaches a film forming method for forming a silicon film having certain step coverage on a substrate having a recess in a surface of the substrate, the film forming method comprising (abstract, para 0027-0028): forming a silicon film such that a film thickness on an upper portion of a side wall of the recess is thicker than a film thickness on a lower portion of the side wall of the recess by supplying a silicon-containing gas to the substrate (as shown in Fig. 2B); and etching a portion of the silicon film conformally by supplying an etching gas to the substrate (Fig 1, 2C), wherein the act of forming the silicon film and the act of etching the portion of the silicon film are performed a number of times which is determined depending on the step coverage (may be repeated in para 0030).
Li et al. teaches its set ratios as shown in Figures 2A-2D insofar as the step coverage allows a void free fill of the via.  Therefore, it would have been obvious to one of ordinary skill at the time of filing that the process of Li will include monitoring and setting of ratios and cycle times in order to achieve their desired result.
As to claim 2, the recess is not clogged as shown in Figure 2B
As to claim 3, etching occurs to remove the overhang, not the entire film as shown in Figure 2C.
As to claim 8, the recess is a trench or hole as shown in the Figures.
As to claim 9, the silicon deposition is performed in sequence as described in para 0030.
As to claims 11-12, modification of the etching in particular is taught in paras 0031-0037.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Kabansky et al. or Li et al. in view of Hasebe et al. (US 2011/0263105 A1).
Kabansky et al. or Li et al. are described above but do not include a higher order silane such as disilane.  Hasebe et al. teaches the deposition of silicon containing films using disilanes for precision in controlling surface roughness (para 0121-0134) for deposition in miniature features.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kabansky et al. or Li et al. to include disilanes as taught by Hasebe et al. to control surface roughness for miniature features.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Kabansky et al. or Li et al. in view of Kalnitsky et al. (US 6303413 B1).
	Kabansky et al. or Li et al. are described above but do not include a bromine or iodine containing gas as the etchant, though both references are open to the idea of using general halide gases in the above cited sections.  Kalnitsky et al. describes using a hydrogen bromide gas alone or with other halide containing gases to customize the selectivity of the etching depending on the films present (col 6 line 54- col 7 line 61, for example).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kabansky et al. or Li et al. to include bromides as taught by Kalnitsky et al. in order to customize the selectivity of the etching gases.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715